Citation Nr: 0425289	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  00-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected eczema.  

2.  Entitlement to service connection for malaria.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
sexual dysfunction, prostate problems, a urinary disorder, 
and a colon disorder, due to treatment at a VA facility. 

REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The appellant served on active duty from May 1944 to May 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant entitlement to an 
increased (compensable) rating for eczema, denied entitlement 
to service connection for malaria, and denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for sexual dysfunction, 
prostate problems, a urinary disorder, and a colon disorder, 
due to treatment at a VA facility.  

The veteran's claim was remanded in June 2001 and November 
2003.  

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Regarding the issue of an increased (compensable) rating for 
eczema, this disability is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  It is pointed out that the rating 
criteria for evaluating skin conditions changed during the 
pendency of this appeal.  The new criteria are effective 
August 30, 2002.  Either the old or new rating criteria may 
apply, whichever are most favorable to the veteran, although 
the new rating criteria are only applicable since their 
effective date.  VAOPGCPREC 3-2000.

Regarding the issue of service connection for malaria, it is 
noted that the veteran was diagnosed with malaria by history 
at a November 1999 VA examination.  Also, in a July 2004 
letter, Dr. B.B. wrote that he followed the veteran on a 
regular basis at the Iron Mountain VA hospital.  He wrote 
that the veteran had had symptoms intermittently for years 
consistent with malaria which had become disabling.  He wrote 
that the veteran had had an excellent response to malaria 
treatment with hydroxychloroquine, and that his symptoms had 
nearly abated.  Inasmuch as the VA treatment records do not 
show any treatment by Dr. B.B. or any treatment for malaria 
with hydroxychloroquine, the veteran's claim must be remanded 
in order to obtain these records.  The last VA treatment 
records from the Iron Mountain VA Medical Center are from 
December 2002.  Accordingly, all treatment records from the 
Iron Mountain VA Medical Center from December 2002, and 
specifically all treatment records from Dr. B.B. should be 
obtained.  

Regarding the issue of compensation under 38 U.S.C.A. § 1151 
for sexual dysfunction, as well as prostate, urinary, and 
colon disorders due to treatment at a VA facility, the 
veteran claims that these disorders are due to excessive 
amounts of barium being given to him during testing for 
malaria at a VA Medical Center in 1992 or 1993.  Although 
there is no evidence that the veteran was given tests 
involving barium in those years, the claims file does show 
that the veteran underwent a barium enema in December 1990.

Although the veteran underwent a VA rectal examination in 
September 2001 in which he commented that he could find no 
evidence of a clear disability related to the barium enema, 
such examination did not discuss the veteran's claim that he 
also had sexual dysfunction and prostate problems due to the 
barium enema he underwent in December 1990.  Also, it is 
pointed out that in August 2003, a VA opinion was obtained in 
which the examiner stated that he had reviewed the records 
back to 1998 starting with the most recent progress notes, 
but could not see any evidence that would warrant a change 
from the previous decisions in that the complaints and 
results of the testing did not change.  Inasmuch as the 
August 2003 examiner did not comment on whether the December 
1990 barium enema caused the veteran's various disorders, the 
veteran's claims file should be remanded for a VA examination 
so that a VA examiner can comment on this possibility.  

In addition, the veteran's three claims require further 
development to ensure compliance with the notice and duty-to-
assist provisions of the Veteran's Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  
It is pointed out that in a VCAA letter sent to the veteran 
in July 2001, he was not advised of the requirements to prove 
his claims for an increased rating, for service connection, 
or for compensation under 38 U.S.C.A. § 1151.  Also, pursuant 
to 38 C.F.R. § 3.159 (b), he was not advised what information 
and evidence VA will attempt to obtain on his behalf, and 
which information and evidence, if any, the claimant is 
required to provide to VA.  Accordingly, his claim must be 
remanded so that he can be provided notice as required under 
these provisions in written format.  

For this reason, the veteran's case is REMANDED for the 
following actions:

1.  The veteran's VA treatment records 
from the Iron Mountain VA Medical Center 
for the time period from December 2002 to 
the present should be obtained.  In 
particular, any treatment records from Dr. 
B. B. for any period should be obtained.  

2.  The veteran should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The veteran and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claims of an increased (compensable) 
rating for eczema, service connection for 
malaria, and compensation under 
38 U.S.C.A. § 1151 for sexual dysfunction, 
as well as prostate, urinary, and colon 
disorders, which information and evidence, 
if any, the claimant is required to 
provide to VA, and which information and 
evidence, VA is required to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to his claim.  

3.  The appellant should be afforded a VA 
examination to determine the nature of 
his eczema.  The claims folder should be 
made available for the examiner to review 
in conjunction with the examination, and 
the examiner should state that he 
reviewed it.  The examination report 
should include responses to the following 
medical questions:

a.  Is the veteran's eczema marked 
by exfoliation, exudation, or 
itching?

b.  Does the veteran have exudation 
or itching constant from his eczema?

c.  Does the veteran have extensive 
lesions from his eczema?

d.  Does the veteran have marked 
disfigurement from his eczema?

e.  Does the veteran have ulceration 
or extensive exfoliation or crusting 
from his eczema?  

f.  Does the veteran have systemic 
or nervous manifestations from his 
eczema?

g.  Please describe the percentage 
of the veteran's body that is 
affected by his eczema/.

h.  Does the veteran have any 
exposed areas of his body affected 
by his eczema, and if so, what is 
the percentage affected?  

i.  Has the veteran required taking 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs during the 
past year, and if so, how often has 
he taken them?  

4.  Regarding the veteran's claim for 
compensation under 38 U.S.C.A. § 1151 for 
disability due to VA treatment, 
specifically for a barium enema 
administered in December 1990, a 
qualified physician should review the 
veteran's file to determine whether VA 
treatment in December 1990, specifically 
a barium enema, resulted in any 
additional disability, as the veteran has 
claimed.  .  The opinions expressed must 
be accompanied by a complete rationale.  
If the evaluating physician finds that a 
responsive answer cannot be derived from 
the record, examination(s) deemed 
necessary should be scheduled and 
conducted.  The examiner should review 
the veteran's claims file in conjunction 
with the examination, and should answer 
the following questions:

a.  Please provide diagnoses of all 
prostate, urinary, and colon 
disorders, as well as any disorders 
relating to sexual dysfunction.  

b.  Are any diagnosed disorders in 
question (a) the result of the 
barium enema which the veteran was 
administered in December 1990?  

c.  If it is determined that any 
diagnosed disorders are the result 
of the barium enema which the 
veteran was administered in December 
1990, did administering the barium 
enema represent carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on the part of VA? 

5.  After the development requested above 
has been completed, the veteran's claims 
folder should be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

6.  Thereafter, the appellant's claims of 
entitlement to an increased (compensable) 
rating for eczema, service connection for 
malaria, and compensation under 
38 U.S.C.A. § 1151 for sexual 
dysfunction, as well as prostate, 
urinary, and colon disorders should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals





